Title: To George Washington from George William Fairfax, 22 February 1773
From: Fairfax, George William
To: Washington, George



Dear Sir
Belvoir Feby 22d 1773

Altho’ I can hardly hold a Pen, yett this is to acknowl. the Receipt of yours, with a Letter for your Brother, and Colo: R: H: Lee in Westmoreland, which I hope they will Rece. this Week, as I am determined as soon as this very inclement touch of Weather is over (for I think I never felt any more severe) and I

can pass the River to sett off, and heartily wish you and Company good sport a Hunting, and hope you’l come into this Neck then, and at all times without Ceremony.
I hope the Pistols I have will do, if not will take the liberty of sending for yours. What you have done respecting the bound. of the Seventy two Acres of Land, is very satisfactory.
Our Complements, and best wishes, attend you, Lady, and Miss Custis, and am Dear sir Your Most Obedt humble Servt

Go. Wm Fairfax


I felt another touch of the Gout last Night, but hope its only the Effect of the Weather.

